Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and examined below.

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  Please consider changing “back surface filed” to “back surface field”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fafard et al. (US 2015/0162478).
Regarding claim 1, Fafard discloses a photovoltaic device (see fig. 2) comprising: 
a p-n junction formed between an emitter layer and a base layer of first type III-V semiconductor material layers, i.e. n-type GaAs emitter (16) and base (18), either p-type GaAs or AlxGa1-x,As; and
a window layer (passivating window 14) of a second type III-V semiconductor material (i.e. GaInP or AlInP) on the light receiving end of the p-n junction (see fig. 2) (see paragraphs [0069]-[0070]),
wherein Fafard discloses the thickness of the window layer can be between 10 nm and 5 microns (see paragraph [0070]), Further, Fafard discloses the base will not exceed 5 microns and preferentially will be between 3 and 4 microns (see paragraphs [0058]-[0060]), even more specifically a single base layer, i.e. (130, S1) would be less than the total. Therefore, Fafard 
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 2144.05.

Regarding claim 2, Fafard discloses a photovoltaic device of claim 1, wherein the emitter layer (16) includes a first gallium and arsenic containing layer doped to a first conductivity type (i.e. n-type GaAs or AlxGa1-xAs, paragraph [0069]) that is in direct contact with the window layer (14) (shown in fig. 2); and 
a base layer (18) formed on an opposite side of the emitter layer (16) that is contact with the window layer (shown in fig. 2), the base layer including a second gallium and arsenic containing layer having a second conductivity type, i.e. p-type GaAs or AlxGa1-x,As (see paragraphs [0058]-[0060], [0069]).

Regarding claim 3, Fafard discloses a photovoltaic device of claim 2, wherein the first gallium and arsenic containing layer has a nanoscale thickness (i.e. n-type emitter layer is 10 nm to 1000 nm), and the second gallium and arsenic containing layer has a microscale thickness (i.e. p-type base layer is 3 to 4 microns) (see paragraph [0069]).



Regarding claim 6, Fafard discloses a photovoltaic device of claim 1 wherein the window layer is comprised of GalnP, which reads on the limitation of indium gallium phosphide or aluminum gallium arsenide, wherein the GalnP having a thickness ranging from 10 nm to 5 microns, which overlaps the range of 500 nm to 5 microns (see paragraph [0070]).

Regarding claim 7, Fafard disclose a photovoltaic device of claim 1, but does not disclose wherein the photovoltaic device generates power ranging from the microwatt (W) to milliwatt (mW) within a chip area of 100 m x 100 m.
Fafard discloses a substantially identical structure to that claimed. The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


a p-n junction formed between an emitter layer and a base layer of first type III-V semiconductor material layers, i.e. n-type GaAs emitter (16) and base (18), either p-type GaAs or AlxGa1-x,As; and
a window layer (passivating window 14) of a second type III-V semiconductor material (i.e. GaInP or AlInP) on the light receiving end of the p-n junction (see fig. 2) (see paragraphs [0069]-[0070]),
wherein Fafard discloses the thickness of the window layer can be between 10 nm and 5 microns (see paragraph [0070]), Further, Fafard discloses the base will not exceed 5 microns and preferentially will be between 3 and 4 microns (see paragraphs [0058]-[0060]), even more specifically a single base layer, i.e. (130, S1) would be less than the total. Therefore, Fafard discloses embodiments wherein the window layer has a thickness greater than a thickness of the base layer and further, a thickness greater than at least one of the base layers, i.e. layer 130, S1, therefore overlapping the range as recited.
The court has held absent criticality or unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP § 2144.05.

Regarding claim 9, Fafard discloses a photovoltaic device of claim 8, wherein the p-n junction of the first type III-V semiconductor material layer has an emitter layer (16) comprised of a first gallium and arsenic containing layer doped to a first conductivity type (i.e. n-type GaAs or AlxGa1-x,As, paragraph [0069]) that is in direct contact with the window layer (14) xGa1-xAs (see paragraph [0069]).

Regarding claim 3, Fafard discloses a photovoltaic device of claim 9, wherein the first gallium and arsenic containing layer has a nanoscale thickness (i.e. n-type emitter layer is 10 nm to 1000 nm), and the second gallium and arsenic containing layer has a microscale thickness (i.e. p-type base layer is 3 to 4 microns) (see paragraph [0069]).

Regarding claim 12, Fafard discloses a photovoltaic device of claim 8 further comprising a supporting substrate (24) that is present underlying the p-n junction (shown in fig. 2), wherein the supporting substrate is separated from the base layer by a back surface field layer (20) composed of indium gallium phosphide or aluminum gallium arsenide (see paragraph [0069]).

Regarding claim 13, Fafard discloses a photovoltaic device of claim 8 wherein the window layer is comprised of GalnP, which reads on the limitation of indium gallium phosphide or aluminum gallium arsenide, wherein the GalnP having a thickness ranging from 10 nm to 5 microns, which overlaps the range of 500 nm to 5 microns (see paragraph [0070]).

Regarding claim 14, Fafard disclose a photovoltaic device of claim 8, but does not disclose wherein the photovoltaic device generates power ranging from the microwatt (W) to milliwatt (mW) within a chip area of 100 m x 100 m.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fafard as applied to claims 1 and 8 above, and further in view of Nie et al. (US 2012/0199184), alternatively Farmer (US 2010/0218819).
Regarding claims 4 and 12, Fafard discloses a photovoltaic device of claims 1 and 8, respectively, but does not disclose the structure further comprising electrodes of a type TTT-V semiconductor material on opposing ends of said window layer.
Nie is analogous art to Fafard as Nie discloses a GaAs absorber layer (see abstract) comprising an emitter, base and window layer (see paragraphs [0040], [0048]). Nie discloses the structure further comprise electrodes of a type III-V semiconductor material on opposing ends of said window layer (shown in fig. 7, paragraphs [0038] and [0069]-[0070]).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. the contacts of Nie) for another known device (i.e. the contacts of Fafard), wherein the results are predictable, i.e. withdrawal of current from the photovoltaic cell.
Alternatively, Farmer discloses a contact of the group III-V material for a group TTT-V solar cell (comprising emitter, window, base) (see fig. 2A), wherein the “cap” layer, i.e. contact layer of group III-V material, reduces carrier recombination at the surface and facilitates formation of a low resistance ohmic contact (see paragraph [0017]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the structure of Fafard to form contacts as taught by Nie of a group III-V material because the contacts reduce carrier recombination at the surface and facilitates formation of a low resistance ohmic contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721